BARTCH, J.
(concurring in part and dissenting in part). — I concur in that portion of the opinion which holds that the findings of the trial court that the city council exceeded its authority in granting the franchise to construct a spur track upon the street, and that the spur track is a public nuisance, are erroneous, and in that portion of the judgment of this court which vacates the judgment of the lower court in so far as it affects “that portion of the switch track located in the public street, and requires the removal of the entire spur;” but I dissent from the remaining portion of the opinion and judgment herein, because I do not think the facts in this case warrant interference by injunction, nor a proceeding under the law of eminent domain. If. the operation of the spur should, through carelessness or otherwise, cause injury to the plaintiffs, they have a remedy in damages.